THOMAS, District Judge.
The complainant’s assignors, on August 29, 1899, obtained in the supreme court of the state of Hew York a judgment, which, as to the rights determined therein, is an estoppel upon the defendants herein. After such judgment, the present defendants, with a view of complying therewith, submitted to the counsel for the present complainant the label which is the subject of the present controversy, and such counsel stated that he saw no objection to it, and the defendants thereupon adopted the label, and for such adoption, they are accused by the complainant in the present action. It was the impression of the court upon the hearing of the motion for a preliminary injunction that a label which seemed unobjectionable when submitted to the skilled and advised counsel for the complain*157ant should, not he deemed a violation of the complainant’s rights within the limits of examination observed upon applications of this nature. The impression is not diminished after an examination of the briefs, and upon (hat ground alone (he motion for a preliminary injunction is denied. The position apparently taken by the defendants, that their tea is now known as “Weber’s Tea,” may enter into the ultimate decision, hut for the purposes of a preliminary injunction the consent above discussed must have the greater influence.